Title: To James Madison from Joseph Jones, 1 July 1782
From: Jones, Joseph
To: Madison, James



Dr. Sr.
Fredericksburg 1st. July 1782

I have no Letter from you by this Post. expecting to receive from Mr. Ross a duplicate of the Bill which fell into the hands of the Robbers and forward it to you this week I came to Town to day but have no letter from him. Col. Monroe writes me he promised to send it. my friend Griffin will therefore be obliged to wait longer than I intended and hoped he would. Mr Ross was also to have sent me a further draft on Philaa. for my present supply if I went forward wch. it was my intention to do abot. the middle of this month or the 20th. at furthest.
Be kind enough to have the enclosed advertisement inserted twice or thrice in the Packet and inform Mr. Solomon of it that in case Cyrus is apprehended he may receive him and have him confined untill I come up or give directions abot. him. he was seen in the City since my departure.
I must refer you to our friend Randolph for the News of Richmond who is on the Spot and can give it you truly. We have a report here that a large fleet had passed the Capes Steering Eastward and it is said to be fren[ch,] but the story is so vague I regard it not. Mr. He[nry] and Col. Lee have left the Assembly wch. is still sitting. something has been done for recruiting t[he] Army but what I cannot certainly inform you. it is expected it will bring men into the field. we heard great complaints before I left Phila: of the scarsity of mony in this State, they were well founded and increase every day. If there is not a real scarsity those who possess the money lock it up which produces all the inconveniences of a scarsity. should I pay you a visit I shall find it difficult to procure cash sufficient for my expences.
Yr. friend & Servt
Jos: Jones.
